Citation Nr: 1128761	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  07-25 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) attended an initial period of active duty for training from February 2, 1982 to July 13, 1982.  She thereafter served in the Army National Guard until December 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a November 19, 2008, decision, the Board denied the appeal for service connection for PTSD.  The Veteran appealed the November 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2010 memorandum decision, the Court vacated the Board's November 2008 decision, and remanded the case to the Board.

In January 2011, the Board remanded the issue currently on appeal to the Appeals Management Center (AMC) for further development.  The record indicates that the AMC complied with the Board's requests, specifically reviewing newly admitted evidence and re-adjudicating the Veteran's claim.  Therefore, the Board finds that the AMC complied with the January 2011 Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board finds that additional development is required before the issue of service connection for PTSD is ripe for adjudication upon the merits.  38 C.F.R. § 19.9 (2010).  The Veteran essentially contends that she developed PTSD as the result of a July 12, 1982 pool accident during a period of active duty for training in which she purportedly slipped on a diving board, hit the side of the pool, broke her tooth, injured her forehead, lips, and side of her face, and fell unconscious.

In a June 2011 statement, submitted after the issuance of the most recent Supplemental Statement of the Case, the Veteran wrote that on July 12, 1982 she was treated for injuries related to the pool accident at Brooke Army Medical Center emergency room at Fort Sam Houston.  The Veteran further indicated that, after experiencing emergency room treatment, she was treated at a dental clinic, presumably in the same facility, where X-rays were taken.  The Board notes that the record of evidence contains no service treatment records from Brooke Army Medical Center indicating treatment for a reported July 12, 1982 pool accident.  

As the Veteran's lay evidence suggests that she was treated for pool accident-related injuries at the Brooke Army Medical Center on July 12, 1982, as part of this remand, the Board requests that an attempt be made to locate and procure any missing service treatment records, by contacting the Brooke Army Medical Center, Fort Sam Houston, the National Personnel Records Center (NPRC), and any other appropriate records depository.  38 C.F.R. § 3.159(c)(2) (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should make an additional request for complete copies of any outstanding service treatment records.  The AMC/RO should make said request to the National Personnel Records Center (NPRC) and, if necessary, all other appropriate alternative sources, including from the Brooke Army Medical Center and Fort Sam Houston.  If no further records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and the Veteran should be notified in accordance with the provisions of 38 U.S.C.A. § 5103A(b) and 38 C.F.R. 
§ 3.159(e).

2.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the claim.  If the benefit sought remains denied, the Veteran should be furnished a Supplemental Statement of the Case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

